DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A3 – drawn to Fig. 6 and Species B2 – drawn to Fig. 6 in the reply filed on May 26, 2021 is acknowledged.  Applicant further states that claims 29-41 and 45-56 read on the elected species above.
Claims 42-44 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because the reference characters (in Fig. 6) are too faint (i.e. the detail is not very clear) for publication.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a storage position, in which the handle body is rotated relative to the operating position and at least a portion of the handle body extends above the internal area” as in claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 304 (in Fig. 6 and [0065-0066]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections above.  Appropriate correction is required.

Claim Objections
Claims 52-55 is/are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 33-36. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §608.01(M)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 38, Ln. 2, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk (US 4505390: hereinafter Kirk).
Regarding claim 29, Kirk discloses a container embodiment (i.e. in the form of a cup (14); as shown in Figs. 5-8) comprising: 
a base (34);
a peripheral wall (32 and 36) surrounding the base; wherein the peripheral wall and the base define an internal area; and
a pivot handle (58) comprising:
a mount (42) having a connecting body attached to the peripheral wall of the container (see Kirk Fig. 5-6 and 8);
and a handle body (60,62,64,66,68,70,74,76,86,88,94) extending from the mount and selectively positioned relative to the peripheral wall between an operating position (see Kirk Fig. 6 – in which the handle body extends away from the internal area), and a storage position (see Kirk Fig. 8 – in which the handle body is rotated relative to the operating position and at least a portion of the handle body extends above the internal area; Kirk Col. 2 Ln. 52 – Col. 5 Ln. 19).
Regarding claim 30, Kirk further discloses wherein the handle body is configured to rotate in a plane that is parallel to the base as the handle body rotates between the operating position and the storage position (see Kirk Figs. 5-6 and 8).
Regarding claim 31, Kirk further discloses wherein the handle body is configured to rotate 180 degrees between the operating position and the storage position (see Kirk Figs. 6 and 8, respectively).

Alternative rejection(s):
Claims 29-36 and 52-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 203493507U – art of record; hereinafter Yang).
Regarding claim 29, Yang discloses a container (1) comprising:
a base;
a peripheral wall surrounding the base; wherein the peripheral wall and the base define an internal area; and
a pivot handle (3), comprising:
a mount (4) having a connecting body attached to the peripheral wall of the container;
and a handle body extending from the mount and selectively positioned relative to the peripheral wall between an operating position (see Yang Fig. 2 - in which the handle body extends away from the internal area) and a storage position (see Yang Fig. 1 – in which the handle body is rotated relative to the operating position and at least a portion of the handle body extends above the internal area; Yang [0012-0020] and Figs. 1-2).
Regarding claim 30, Yang further discloses wherein the handle body is configured to rotate in a plane that is parallel to the base as the handle body rotates between the operating position and the storage position (see Yang Figs. 1-2).
Regarding claim 31, Yang further discloses wherein the handle body is configured to rotate 180 degrees between the operating position and the storage position (see Yang Figs. 1-2).
Regarding claim 32, Yang further discloses wherein the pivot handle further comprises a locking mechanism (31) configured to secure the handle body in the operating position and to resist rotation of the handle body away from the operating position (Yang [0012-0020] and Figs. 1-2).
Regarding claims 33 and 52, Yang further discloses wherein the container further includes a lid (2) configured to cover the internal area; and further wherein when the lid is seated upon the peripheral wall of the container body and the handle body is in the storage position, the lid is positioned between the internal area and the portion of the handle body that extends above the internal area (Yang [0012-0020] and Figs. 1-2).
Regarding claims 34 and 53, Yang further discloses wherein when the handle body is in the storage position, the handle body retains the lid on the peripheral wall of the container (see Yang Fig. 1).
Regarding claims 35 and 54, Yang further discloses wherein the lid includes a grip (i.e. in the form of a card slot (21)) that is configured to receive the portion of the handle body when the handle body is in the storage position (Yang [0012-0020] and Fig. 1).
Regarding claims 36 and 55, Yang further discloses wherein the grip resiliently deforms to receive the portion of the handle body when the handle body is in the storage position (Yang [0012-0020] and Fig. 1).

Allowable Subject Matter
Claims 37-41, 45-51 and 56 is/are objected to as being dependent upon a rejected base claim (in particular claims 29 and 52-54 (respectively)), but would be allowable if rewritten in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736